Citation Nr: 1814938	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  05-26 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arterial hypertension.

2.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression.

6.  Entitlement to service connection for tinnitus, to include as secondary to service-connected thrombosis, transient ischemic attack (TIA), or cerebral infarction.

7.  Entitlement to an initial disability rating higher than 10 percent for gastroesophageal reflex disease (GERD).

8.  Entitlement to a disability rating higher than 20 percent for diabetes mellitus, type II.

9.  Entitlement to a disability rating higher than 50 percent for peripheral neuropathy of the right upper extremity.

10.  Entitlement to a disability rating higher than 40 percent for peripheral neuropathy of the left upper extremity.

11.  Entitlement to a disability rating higher than 10 percent from September 1, 2010 through March 30, 2011, and from October 1, 2011 for thrombosis, TIA, or cerebral infarction.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 2, 2012.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel






INTRODUCTION

The Veteran served on active duty from March 1969 through October 1970, to include combat duty in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2004, December 2011, April 2012, November 2014, and March 2015 by the Department of Veterans Affairs (VA) Regional Office (RO).

The claims of entitlement to an increased rating for diabetes and peripheral neuropathy of the bilateral upper extremities were denied in a March 2008 Board decision.  The Veteran appealed this decision and in July 2008 the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand (JMR) filed by the representatives of both parties.  The JMR indicated that the Board's decision was to be vacated and remanded to obtain and consider VA treatment records from 2007 and 2008.  In November 2008, the Board remanded the appeal of those claims in accordance with the JMR. 

The Veteran requested initially that a Board hearing be scheduled for the issues on appeal but later withdrew his hearing request in April 2016.  Neither he nor his representative has made a renewed hearing request.

The issues on appeal were remanded previously by the Board in February 2017 for additional claims development.  The Board observes that higher initial disability ratings for the peripheral neuropathies in the Veteran's right and left upper extremities were granted in its previous February 2017 decision and remand.  Notwithstanding the same, the AOJ has yet to issue a rating decision that effectuates these grants.  Further, the Board indicated that these were partial grants, and remanded the claims for increased ratings for a current VA examination.  As such, these issues are still on appeal.

The issues of the Veteran's entitlement to service connection for thromboangiitis obliterans, service connection for amputation of his right fifth toe, and service connection for sleep apnea have been raised by the record in February 2016 and May 2016 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the issues on appeal aside from service connection for tinnitus, the Board directed in its prior remand that after all additional evidence from the ordered development was assembled, the AOJ was to reajdudicate the issues on appeal.  If any of the benefits sought remained denied by the AOJ, the Veteran was to be provided a supplemental statement of the case (SSOC) before the matters were returned to the Board.

Per the Board's remand, the AOJ performed additional development actions to assemble additional medical evidence and to afford the Veteran VA examinations of his various disabilities.  

With regard to the VA examination for a psychiatric disability conducted in July 2017, it appears that this examination is inadequate as it did not address whether the Veteran's psychiatric disability could be caused or aggravated by any of his service-connected disabilities other than diabetes mellitus.

Further, it does not appear that a VA examination for his upper extremity neuropathy was undertaken.

Additionally, a SOC was not issued for the claim for an increased rating for service-connected thrombosis, TIA, or cerebral infarction.

Moreover, there is no indication in the record that the issues on appeal were readjudicated by the AOJ, or, that the Veteran was provided an SSOC addressing those issues.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Here, where the AOJ has not readjudicated the issues on appeal or provided the Veteran an SSOC as directed by the Board, the AOJ has not complied substantially with the ordered development.  Accordingly, each of the aforementioned issues must be remanded again so that the AOJ may undertake those actions.

Concerning the issue of the Veteran's entitlement to service connection for tinnitus, the Veteran has asserted in a duplicative March 2016 VA Form 9 and in a November 2016 letter from his representative that his tinnitus may be a manifestation of his service-connected cerebral infarction.

VA treatment records show that the Veteran has been followed for reported tinnitus since 2014.  Those records provide no opinions as to the cause or origin of the Veteran's tinnitus.  The Veteran was afforded a VA examination of his tinnitus in March 2015.  Although the examiner considered the question of whether the Veteran's tinnitus was related etiologically to the Veteran's active duty service, no consideration was given to the question of whether the tinnitus might be related to the Veteran's cerebral infarction.

Given the contentions raised by the Veteran, he should be afforded a new VA examination of his tinnitus to determine not only whether a relationship exists between his tinnitus and active duty service, but also, whether a relationship exists between his tinnitus and cerebral infarction.  38 C.F.R. § 3.159(c)(4) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Relevant VA treatment records dated from June 2017 through the present should be associated with the record.  

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of his tinnitus.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the record was reviewed.

The examiner should also provide opinions as to each of the following questions:

(a) is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's tinnitus was sustained during his active duty service?

(b) is it at least as likely as not that the Veteran's tinnitus was caused by or resulted from an injury or event that occurred during his active duty service, to include acoustic trauma?

(c) is it at least as likely as not that the Veteran's tinnitus was caused by or resulted from his service-connected disabilities, to include thrombosis, TIA, or cerebral infarction?

(d) is it at least as likely as not that the Veteran's tinnitus was aggravated beyond its natural progression by his service-connected disabilities, to include thrombosis, TIA, or cerebral infarction?

The examiner's opinions must be accompanied by a complete and detailed rationale with reference to supporting evidence in the record and supporting medical principles.  If the examiner is unable to reach the opinions being sought without resort to speculation, he or she should explain the reasons for that inability and comment on whether further tests, evidence, or information would be useful in rendering the opinion being sought.  Findings from the examination and the examiner's opinions and rationale should be expressed in a report that is associated with the record.

3.  After the development in #1 has been completed, schedule the Veteran for a VA examination to evaluate the current severity of his right and left upper extremity radiculopathy, to include its impact on his employment.

4.  After the development in #1 has been completed, return the July 2017 VA psychiatric examination for an addendum.

In particular the examiner should address whether any psychiatric disability is 
(a) caused or 
(b) aggravated by 
any of his service-connected disabilities, which include the residuals of prostate cancer, diabetes mellitus type II, peripheral neuropathy of the right and left upper extremities, GERD, and thrombosis, TIA, and cerebral infarction.

5.  Issue a SOC for the claim for an increased rating for service-connected thrombosis, TIA, and cerebral infarction.

6.  After completion of the above development, the issues on appeal should be readjudicated.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







